DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 12 have been examined.
Specification
The disclosure is objected to because of the following informalities: In P[0005], the specification first recites the acronym/abbreviation "VRU" without any accompanying meaning.  The specification does recite a VRU as “Vulnerable Road Users” in P[0027], but this meaning should be stated the first time VRU is recited in P[0005].
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 thru 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the respective distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this “said distance” is meant to be the “respective distance” in claim 2, or the “predetermined distance threshold” in claim 2.
Claim 6 recites the limitation "the heading" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the speed" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 thru 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al Patent Application Publication Number 2018/0146471 A1 in view of Lu et al Patent Application Publication Number 2017/0365166 A1.
Regarding claim 1 Xu et al teach the claimed intelligent transportation system (ITS) service station, Road Side Unit (RSU) is a base station eNB or a stationary UE or a dedicated RSU (P[0081] and Figure 2), comprising:
the claimed receiver to receive road user information of a set of road users from one or more sensors, “FIG. 2 is a schematic diagram illustrating architecture of Vehicle to Everything in the related art. Referring FIGS. 1 and 2, Vehicle to Everything (V2X) refers to providing vehicle information through a sensor mounted on a vehicle, a terminal on board of a vehicle and an electronic tag, and by means of various communication technology, to realize communication between vehicle to vehicle (V2V), vehicle to pedestrian (V2P), vehicle to road or infrastructure (V2I)” P[0006], and “The RSU may quickly receive and detect the passing vehicles, traffic lights and some traffic information” P[0011], and the claimed road user information includes a respective geographical position determined by the sensors for each road user in the set, “Within the coverage region of the RSU means that all the members of the vehicle team are located in the coverage region of the RSU, and may be determined by the RSU according to the locations of the members of the vehicle team.” P[0081], “The RSU may designate the lead vehicle according to features of an OBU of a vehicle or a condition for a lead vehicle. The features of an OBU may include one or more of: calculation capability, electricity quantity, storage space, location, traveling direction and service ability, etc.” P[0085], and “The rule for grouping a vehicle team includes rules defined according to a vehicle location, an OBU type and a V2X service, or the like.” P[0077], and vehicles and roadside infrastructures notify each other of the current status (including the position, speed acceleration, and driving route of vehicles) P[0005];

the claimed transmitter connected to the controller and to transmit a service message indicative of the subset when the subset has two or more road users, “the RSU sends a first indication data to a designated vehicle that satisfies a preset condition in the coverage of the RSU. The first indication data is for indicating that the designated vehicle has management authority for managing a vehicle group to which the designated vehicle belongs. The designated vehicle periodically broadcasts a first message to vehicles within the coverage of the RSU and/or outside the coverage of the RSU, the first message being for indicating grouping the vehicle. The designated vehicle groups the vehicle which responds to the first message and intends to join the 
Xu et al do not explicitly teach the claimed ITS service station includes each of the receiver, controller and transmitter, but instead performs the functions as a system that includes each of the claimed receiver, controller and transmitter.  These elements are part of the RSU and OBE system of Figure 2, and/or the RSU 61, lead vehicle and OBUs 60 of Figure 13.  These figures teach that there is communication between the RSU and the vehicles, therefore both the RSU and the vehicles would include at least a receiver and a transmitter.  Lu et al teach the claimed receiver at the RSU, RSU 104 data from vehicles 123C thru 123E (Figure 1B), and the claimed transmitter at the RSU, RSU 104 transmits messages to vehicles 122 and 112A (Figure 1B).  Lu et al further teach the claimed controller at the RSU, server 103 may be an element of RSU 104 (P[0061]).  The RSU elements of Lu et al would be typical RSU elements in the RSU of Xu et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus for grouping vehicles within a coverage of a road side unit of Xu et al with the road side unit including 
Regarding claim 9 Xu et al teach the claimed service message comprises a geographical area with the geographical positions of the road users in the subset and excludes the geographical positions of other road users in the set, “A Vehicle to Road Side Unit (V2R, also known as V2I) communication may have the following key features.  When the RSU broadcasts, the broadcast information is sent only to all vehicles within its coverage.” (P[0008] and P[0009]), “receiving, by a designated vehicle that satisfies a preset condition within a coverage region of a Road Side Unit RSU, a first indication data from the RSU” P[0020], “the members of the vehicle team may perform communication V2I with the RSU (within the coverage of the RSU)” P[0079], and “Within the coverage region of the RSU means that all the members of the vehicle team are located in the coverage region of the RSU, and may be determined by the RSU according to the locations of the members of the vehicle team.” P[0081].
Regarding claim 10 Xu et al do not explicitly teach the claimed service message is a Collective Perception Message (CPM), but do exchange messages between the vehicles and the RSU (abstract).  Additionally, the sending of perception messages is subject to a technical standard (ETSI Technical Specification) which includes CPM (according to the applicant’s specification P[0006]).  This technical standard set the rules for messaging of CPMs, and a person of ordinary skill in the art would familiar with the standard and would understand the need to follow the standard in implementing any type of messaging between an RSU and road vehicles.  A person of ordinary skill in the art would most likely be required to follow this technical standard when providing 
Regarding claim 11 Xu et al teach the claimed at least one sensor is comprised by the ITS service station and connected to the receiver, “The RSU may quickly receive and detect the passing vehicles, traffic lights and some traffic information” P[0011].
Regarding claim 12 Xu et al teach the claimed ITS service station is a roadside unit, the system includes a Road Side Unit (RSU) is a base station eNB or a stationary UE or a dedicated RSU (P[0081] and Figures 2 and 13).
Claims 2, 3, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al Patent Application Publication Number 2018/0146471 A1 and Lu et al Patent Application Publication Number 2017/0365166 A1 as applied to claim 1 above, and further in view of Bae et al Patent Application Publication Number 2020/0017108 A1.
Regarding claim 2 Xu et al do not explicitly teach the claimed calculating distances between road users in a set, and the claimed criterion comprises a respective distance of a road user to each of a predetermined number of other road users in the set smaller than a predetermined distance threshold.  Xu et al do teach that the distance between vehicle teams is determined P[0141], so Xu et al has the capability of determining distances between the vehicles.  


Regarding claim 3 Xu et al do not teach the claimed criterion further comprises that a time during which the (respective?) distance has been smaller than the predetermined distance exceeds a predetermined duration, the vehicle control device 170 of the host vehicle 100 may receive the safety-related message through the second channel for transmitting or receiving the service message on the basis of a predetermined condition being satisfied while the second channel is set for the host vehicle 100 P[0258], the predetermined condition may include a case in which a predetermined time is elapsed P[0259].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus for grouping vehicles within a coverage of a road side unit of Xu et al and the road side unit including a receiver, transmitter and server of Lu et al with the determination of a vehicle being within a certain distance of another vehicle for a 
Regarding claim 7 Xu et al teach the claimed predetermined number is one, “Within the coverage region of the RSU means that all the members of the vehicle team are located in the coverage region of the RSU, and may be determined by the RSU according to the locations of the members of the vehicle team. The size of the vehicle team is dynamic. For example, the vehicle team may have only the lead vehicle initially.” P[0081].
Regarding claim 8 Xu et al teach the claimed predetermined number is three, “The size of the vehicle team is dynamic. For example, the vehicle team may have only the lead vehicle initially. The number of the members of the vehicle team may dynamically change.” P[0081], the size of the vehicle team may increase to three.
Allowable Subject Matter
Claims 4 thru 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or the claim limitations moved into the independent claim including all of the limitations of the base claim and any intervening claims.
Claims 4 thru 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the limitations of the independent claim being combined with the respective dependent claim limitations.  The closest prior art of record is Xu et al Patent Application Publication Number 2018/0146471 A1.  Xu et al disclose a method and apparatus for grouping vehicles in Internet of Vehicles. The method includes having a designated vehicle within a coverage area of a road-side unit (RSU) satisfying a preset condition receives first indication information of the RSU.  The first indication information being set for indicating the designated vehicle to be a vehicle having a management permission to manage a vehicle group to which the designated vehicle pertains.  The designated vehicle periodically broadcasts a first message set for performing vehicle grouping to the vehicles within the coverage of the RSU and/or outside the coverage of the RSU.  The designated vehicle receives a second message in response to the first message, and the designated vehicle groups vehicles that send the second message to a vehicle group.
In regards to claims 1, 2 and 4, Xu et al, taken either individually or in combination with other prior art, fails to teach or render obvious an Intelligent Transportation System (ITS) service station, having a receiver to receive road user information on a set of road users perceived by one or more sensors.  The road user information includes a respective geographical position determined by the sensors for each road user in the set.  The ITS service station further having a controller connected to the receiver and configured to determine whether a subset of road users in the set meets a predetermined criterion of mutual proximity on the basis of the geographical 
26.	In regards to claims 1, 2 and 5, Xu et al, taken either individually or in combination with other prior art, fails to teach or render obvious an Intelligent Transportation System (ITS) service station, having a receiver to receive road user information on a set of road users perceived by one or more sensors.  The road user information includes a respective geographical position determined by the sensors for each road user in the set.  The ITS service station further having a controller connected to the receiver and configured to determine whether a subset of road users in the set meets a predetermined criterion of mutual proximity on the basis of the geographical positions, and a transmitter connected to the controller and configured to transmit a service message indicative of the subset when the subset comprises two or more road users.  The determining comprises calculating distances between road users in the set from the geographical positions.  The criterion comprises that a respective distance of a road user to each of a predetermined number of other road users in the set is smaller 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662